Case 1:18-cv-00465-WES-PAS Document 10 Filed 11/16/18 Page 1 of 2 PageID #: 94




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

MARIANNE KANE                              :
     Plaintiff                             :
                                           :
       v.                                  :              C.A. No. 1:18-CV-0465-WES
                                           :
LIFE INSURANCE COMPANY                     :
OF NORTH AMERICA d/b/a                     :
CIGNA GROUP INSURANCE                      :
      Defendant                            :


                               DISMISSAL STIPULATION

       Plaintiff and Defendant agree that the Complaint may be dismissed with prejudice, no

costs or fees awarded.



Respectfully Submitted:

Plaintiff,                                                Defendant,
MARIANNE KANE                                             LIFE INSURANCE COMPANY OF
By her attorneys,                                         NORTH AMERICA
                                                          By its attorney,


/s/ Mason Waring                                          /s/ Brooks R. Magratten
J. Scott Kilpatrick, Esq. (#4036)                         Brooks R. Magratten, Esq. (#3585)
jskilpatrick@cck-law.com                                  Pierce Atwood, LLP
Mason J. Waring, Esq. (#7737)                             One Financial Plaza, 26th Floor
mwaring@cck-law.com                                       Providence, RI 02903
Leah Small, Esq. (#9701)                                  (401) 490-3422
lsmall@cck-law.com                                        (401) 588-5166 (Fax)
Chisholm Chisholm & Kilpatrick LTD                        bmagratten@pierceatwood.com
One Turks Head Place - Suite 1100
Providence, RI 02903
(401) 331-6300
(401) 421-3185 Fax
Case 1:18-cv-00465-WES-PAS Document 10 Filed 11/16/18 Page 2 of 2 PageID #: 95




                                      Certificate of Service

        I, the undersigned, hereby certify that on the 16th day of November 2018, I electronically
filed the within with the Clerk of the United States District Court for the District of Rhode
Island, using the CM/ECF System.

                                                     /s/ Mason Waring




                                                2
